Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: TERRA ENERGY RESOURCES, LTD. (Formerly TERRA MEDIA, LTD. ) (Exact name of registrant as specified in its character) Delaware 71-0913458 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 60 Knolls Crescent, Apt. 9M , Bronx, NY 10463 (973) 768-4181 (Issuer's Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerator filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ The Registrants common stock outstanding as of June 30, 2008 was 44,694,500 Shares. Table of Contents Special Note Regarding Forward Looking Information 3 PART I Item 1. Financial Statements: Consolidated Balance Sheet as of June 30, 2008 (unaudited) and December 31, 2007 (audited); 4 Unaudited Consolidated Statements of Operations for the three months ended June 30, 2008 (unaudited) and for the year ended December 31, 2007; 5 Unaudited Consolidated Statement of Stockholders Equity as of June 30, 2008 and for the year ended December 31, 2007; 6
